Citation Nr: 0805186	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-31 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for the 
veteran's post-traumatic stress disorder (PTSD), effective as 
of January 1, 2004, was proper.

2.  Whether the severance of entitlement to special monthly 
compensation, based on the need for aid and attendance, 
effective as of January 1, 2004, was proper.

3.  Whether the severance of eligibility for Dependents' 
Educational Assistance, effective as of January 1, 2004, was 
proper.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board remanded the appellant's case for additional 
development in November 2006.  The RO completed their actions 
and returned the case to the Board in August 2007.

The appellant's attorney submitted additional evidence to the 
Board that was received in November 2007.  The attorney 
waived consideration of the evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2007).  
However, the case must again be remanded so the AOJ will have 
an opportunity to consider the evidence in the first 
instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's case was previously before the Board in 
November 2006.  The case was remanded for additional 
development, especially for additional military records.  
Unfortunately, not all of the military records requested were 
obtained.  A new remand is required.

The veteran was originally granted service connection for 
PTSD, and eventually assigned a 100 percent disability 
evaluation, based on his having experienced stressors related 
to combat in Vietnam.  He was later awarded entitlement to 
special monthly compensation, based on the need for aid and 
attendance, and Dependents' Educational Assistance benefits 
as related to his service-connected PTSD disability.

The veteran attempted to establish service connection for 
diabetes mellitus, based on a presumptive basis - his service 
in Vietnam, in June 2001.  See 38 C.F.R. §§ 3.307(a)(7), 
3.309(e).  The RO undertook development of that claim and 
determined that the veteran's military records did not 
establish his service in Vietnam.  The veteran's claim for 
service connection, to include on a presumptive basis for 
service in Vietnam, was denied. 

As a result of the RO's development of the diabetes mellitus 
issue, the veteran's entitlement to the benefits noted on 
appeal was severed.  This was based on a determination that 
the veteran's stressor, which related to a combat experience 
in Vietnam, could not have occurred if the veteran had not 
served in Vietnam.  

The veteran served on active duty in the Air Force.  The 
service was continuous with two enlistments from February 
1967 to January 1971 and from February 1971 to June 1976.  
The veteran's two DD Form 214s and an Air Force (AF) Form 7, 
for his first period of service, show that he served as a 
mechanic.  He was a special vehicle repairman, maintenance 
equipment repairman, and vehicle repairman according to 
available records.  

The veteran's DD Form 214, for his first period of service 
from February 1967 to January 1971, shows that he received 
the Republic of Vietnam Campaign Medal (VCM), and Vietnam 
Service Medal (VSM).  His AF Form 7 also shows that the 
veteran was awarded those two medals.  The AF Form 7 does not 
show any service in the Republic of Vietnam, it does show 
that the veteran had assignments to two units in Thailand 
during that first period of service.  

The veteran served at the Royal Thai Air Force Base (RTAFB) 
at Udorn, Thailand, from November 1967 to November 1968.  He 
also served at the Korat RTAFB in Thailand from October 1969 
to October 1970.  Service at these two units would make the 
veteran eligible for the award of the Vietnam-related medals 
as reflected on his first DD Form 214.  Receipt of the two 
medals is not indicative of service in Vietnam.

The personnel records for the veteran's second period of 
service are not associated with the claims folder.  The AF 
Form 7 of record does not list any assignments after Korat 
RTAFB in 1970.  There is no record of assignments for the 
veteran's entire second period of service from February 1971 
to June 1976.  More importantly, there are no personnel 
records to address several of the additional awards noted on 
the DD 214 for the second period of service.

The veteran's DD Form 214 for his second period of service 
reflects that he was awarded one decoration associated with 
service in Southeast Asia, possibly two.  The first, the 
Republic of Vietnam Gallantry Cross (RVCM), with Palm Device, 
is a unit citation.  The Board previously identified a second 
VCM as being awarded.  However, this is not clear from the 
abbreviation used in Block 26.  The usual abbreviation for 
the Republic of Vietnam Campaign Medal is RVCM, as opposed to 
the abbreviation of VRCM used on the DD 214.  

The second DD Form 214 does not list specific service in 
Vietnam; however, the possible award of a second RVCM is a 
new entry from the previous DD Form 214.  Further, in Block 
#19 of the DD Form 214, there is an "X" in a "Yes" block 
to show that the veteran had service in Indochina or Korea 
since August 5, 1964.  The figure of 31 days was listed.  
Upon further review of the DD 214 the Board also notes that 
the veteran received an Air Force Outstanding Unit Award 
(AFOUA) during his second enlistment.  This will be addressed 
infra.

The veteran submitted a stressor statement in July 1994.  At 
that time he provided information regarding a rocket attack 
that he said occurred in Vietnam on December 7, 1971.  The 
veteran provided details of the death of an individual near 
him.  

The appellant submitted statements from several individuals 
who said they knew the veteran in California when he was on 
his way to Vietnam.  One statement, from D.B., said that he 
knew the veteran when he was assigned to March Air Force Base 
(AFB).  He said that the veteran lived with him for several 
months and that he took the veteran to the airport when the 
veteran left for Vietnam.  He also picked the veteran up on 
his return from Vietnam.  The veteran's first spouse also 
submitted a statement wherein she said she lived with friends 
of the veteran while he was in Vietnam and that they were 
later married in 1973.

The RO received a letter from Senator Graham in September 
2003.  The letter included materials submitted by the 
appellant to the senator's office.  Included in the materials 
was a handwritten list of the veteran's assignments during 
his military service.  Although no dates were given, it 
appears that the assignments were in chronological order.  
The veteran said he had a temporary duty (TDY) period at 
Danang, Vietnam, from his assignment at Udorn.  The veteran 
listed his assignment at Warren AFB followed by his 
assignment to March AFB.  He then listed assignments with the 
377th Transportation Squadron and 377th Combat Support 
[Squadron] as TDY assignments at Tan Son Nhut Air Base in 
Vietnam.  The veteran then returned to March AFB.  There is a 
notation that the TDY assignments were from November 1972 to 
December 1972, Thanksgiving Day to Christmas Eve.  

The appellant submitted a copy of a National Archive (NA) 
Form 13059, Transmittal of and/or Entitlement to Awards in 
February 2004.  The form was dated in September 2003 and was 
sent from the National Personnel Records Center (NPRC) to the 
veteran.  The form listed the VSM, VCM, and Republic of 
Vietnam Gallantry Cross as some of his military awards.

As noted in the Introduction, the appellant's attorney 
submitted additional evidence that was received at the Board 
in November 2007.  The evidence included a letter from the U. 
S. Army and Joint Services Records Research Center (JSRCC), 
dated in October 2007.  The JSRCC letter reported that there 
was an attack on Tan Son Nhut Air Base on December 6, 1972.  
The attack resulted in the death of one individual that was a 
member of the 56th Rescue Squadron.  Two other individuals 
were injured in the attack.  The attorney submitted a recent 
stressor statement from the veteran that described his being 
present for the attack on December 6, 1972.  He described the 
scene of an individual being blown up.  The Board notes that 
the veteran served as a repairman for special vehicles such 
as crash/firefighting equipment.  The veteran also changed 
the location of his first period of TDY from Danang to Tan 
Son Nhut.

The attorney also submitted a copy of the Lineage and Honors 
History of the 377th Transportation Squadron.  This is the 
unit the veteran claims he served with during his TDY in 
Vietnam.  The report shows the squadron at Tan Son Nhut from 
April 1966 to March 1973.  The squadron was noted to have 
been awarded the AFOUA with Combat "V" device for several 
periods.  The last period was from January 17, 1972, to March 
28, 1973.

The veteran's second DD 214 shows he received an AFOUA.  The 
Combat "V" is not listed for his award.  However, as his 
records are missing, it is not clear if his AFOUA is related 
to the one for the 377th Squadron or some other unit.  

The attorney also submitted an Internet summary for the 
Republic of Vietnam Gallantry Cross.  The summary notes that 
this is an award by the Vietnam government.  The information 
in the summary implies that the award was issued only to 
personnel that actually served in Vietnam.  This needs to be 
verified from an official source.

As noted in the prior remand, the other available military 
records do not show that the veteran actually served in 
Vietnam.  The prior remand requested that the veteran's 
entire personnel folder be obtained and associated with the 
claims folder.  A duplicate copy of the existing AF Form 7 
was obtained.  The veteran's Airman Performance Reports 
(APRs) from February 1967 to November 1975 were also 
obtained.  They do not report on any temporary assignments to 
Vietnam.  

There were other isolated documents relating to miscellaneous 
items during his entire period of service but nothing to show 
his units of assignment from 1970 to 1976 by dates.  
Moreover, there were no records to show where, when, or why 
the veteran received the additional military awards noted on 
his second DD 214.  Such information would be expected to be 
found on his AF Form 7, or a different format if there was a 
change during the veteran's service.  The absence of a second 
AF Form 7, or another record format, strongly suggests that 
there are still missing military personnel records.  

Finally, there were no copies of temporary duty orders or 
travel claims provided in the records obtained.  One of the 
APRs, for the period from January 27, 1972, to November 19, 
1972, noted that the veteran attended a month long school at 
Chanute AFB, which is located in Illinois.  Such an absence 
could only be done under orders and a travel claim to account 
for the time and expenses should have been filed.  The same 
would be true for any temporary duty performed by the veteran 
in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC, or 
other agency as may be appropriate, and 
request the veteran's military records 
pertaining to his second period of 
service from February 1971 to June 1976.  
The previous request provided a duplicate 
copy of the AF Form 7 for the first 
period of service.  The records needed 
are those that would show his units of 
assignments, dates of those assignments, 
and awards received during that period of 
service.  Duplicates of records already 
provided are not required.  The RO must 
continue to search for the records until 
a determination can be made that they 
cannot be obtained or do not exist.  If 
the records cannot be located, an 
official memorandum to the file must be 
included in the claims folder.

2.  The RO should contact the appropriate 
agency to determine if the award of the 
Republic of Vietnam Gallantry Cross is 
only for actual service in Vietnam.

3.  The RO should contact the service 
department for the veteran to determine 
if there is a unit record for the 377th 
Squadron's award of the AFOUA and the 
individuals that were determined to be 
eligible for the award for the period 
from January 1972 to March 1973.  If so, 
a check should be made to determine if 
the veteran's name is listed as an 
eligible individual.  This action would 
not be necessary if other development 
discloses additional military records to 
show the basis for the veteran's award of 
the AFOUA.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the appellant and her attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


